Citation Nr: 0731061	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-10 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for   service connection for lung disease.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1968 
to January 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina, which determined that new and material 
evidence  had not been received to reopen a previously denied 
claim for service connection for lung disease.  

In the March 2003 rating decision on appeal, the RO discussed 
the original denial  of the veteran's claim in September 1995 
and found that new and material evidence had been received to 
reopen this claim, and then denied it on the merits.  See              
38 C.F.R. § 3.156(a) (2007); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). Nonetheless, the Board must make this 
threshold preliminary determination of whether there is new 
and material evidence to reopen the claim because this 
affects the Board's legal jurisdiction to adjudicate the 
underlying claim on a de novo basis.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

Then in September 2005, the Board remanded this case for 
further development  and consideration to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.).  Also 
then indicated, was that the veteran filed a timely notice of 
disagreement (NOD) following an April 2004 rating decision 
granting service connection for bilateral hearing loss but 
assigning a noncompensable rating, requesting a higher 
rating; however, the RO had not yet issued a statement of the 
case (SOC) to the veteran on this matter, the next step in 
filing an appeal.  So the claim for an initial compensable 
rating for hearing loss was likewise remanded,     to provide 
this SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).     

On completing these actions, the AMC continued the denial of 
the veteran's petition to reopen (through a May 2007 
supplemental SOC (SSOC)).  A May 2007 SOC was further issued 
on the increased rating claim.  Since there is no indication          
thus far of a timely filed VA Form 9, or other statement that 
may be construed as a substantive appeal in response to the 
SOC, the claim for an initial compensable rating for 
bilateral hearing loss is not currently before the Board.  
See 38 C.F.R.      §§ 20.200, 20.202 (2007).

Presently, the Board has determined that still further 
development is required pertaining to the veteran's petition 
to reopen.  So, unfortunately, this case is again being 
remanded to the RO via the AMC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Initially, the Veterans Claims Assistance Act (VCAA) was 
signed into law on November 9, 2000, and it prescribed 
several essential requirements regarding VA's duties to 
notify and assist with the evidentiary development of a 
pending claim for compensation benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and           38 C.F.R. § 3.159(b) apply 
to all five elements of a "service connection" claim 
(including also where the veteran has filed a petition to 
reopen a previously denied, and unappealed claim for service 
connection).  As previously defined by the courts, those five 
elements are: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In the adjudication of the veteran's petition to reopen up to 
this point, appropriate measures have been undertaken to 
inform him of some of the essential underlying procedures 
applicable to development of this claim.  In particular, an 
October 2005 VCAA letter explained the general type of 
evidence required to substantiate it,         and the shared 
obligation between VA and the veteran himself to obtain such 
evidence and information.  That notice correspondence was 
sent pursuant to the Board's prior remand directive, in view 
of the relative lack of such information previously on file.  
This notwithstanding, the holding in the Dingess/Hartman 
decision as mentioned above, which was issued several months 
following the Board's remand, must be considered as to VA's 
notice obligation (i.e., concerning the disability rating and 
effective date elements of the claim for service connection, 
provided it were eventually reopened).  Perhaps even more 
significant, is still further applicable legal precedent 
recently set forth on the content of notice to be presented 
in connection with a petition to reopen.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in providing a claimant with notice of the legal 
requirement of "new" and "material" evidence as the pre-
requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform him of the 
"unique character of evidence that must be presented" to 
reopen the denied claim in that case -- including with 
respect to each legal requirement that must be established to 
warrant entitlement to the benefit sought.  In providing 
notification of the requirement of "material" evidence, VA 
must consider the basis for the previous denial and provide a 
notice letter describing what evidence would be needed to 
substantiate the element or elements found insufficient in 
the previous denial (including the general "elements" of a 
valid claim for service connection of evidence of a current 
disability, competent evidence of   in-service incurrence or 
aggravation, and a medical nexus between the current 
disability and service, as defined in Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  Additionally, it is required that the claimant 
receive information as to the definition of "new" evidence 
with reference to his claim.  The Court further held in the 
Kent decision that failure to describe what would constitute 
"material" evidence, in particular, in almost all 
circumstances will have a prejudicial effect upon the 
adjudication of the claim, and thus,                  the 
absence of such information would not be harmless error.   

Here, the October 2005 VCAA notice letter provided to the 
veteran encapsulated    a definition of "new and material 
evidence."  As mentioned, though, the Kent decision since 
issued in March 2006 requires a claim-specific explanation of 
what constitutes new and material evidence.  The October 2005 
letter defined "material" evidence only as that which 
"must pertain to the reason your claim was previously 
denied."  The actual basis for the September 1995 original 
denial of service connection was that service medical records 
(SMRs) were negative for complaints or treatment for lung 
disease.  This means that the justification of the denial was 
an absence of a causal linkage between the condition claimed, 
and military service (including due to claimed chemical 
exposure therein).  Hence, "material" evidence is that 
which would demonstrate the element of medical causation.  
The lack of this information would be deemed to have had a 
prejudicial impact on the adjudication of the claim. 

While the October 2005 correspondence was consistent with the 
Board's  September 2005 remand instructions at the time, a 
more particularized definition    is needed based on the case 
law set forth in the intervening time period.                   
See Locklear v. Nicholson, 20 Vet. App. 410 (2006) (holding 
that whereas the Kent decision does not necessarily mandate a 
"pre-decisional decision," it requires some cognitive 
review of the claim prior to providing the notice rather than 
a boilerplate notice letter).  See also VA Office of General 
Counsel Informal Guidance Memorandum (June 14, 2006) (a 
general statement that the evidence submitted must relate to 
the basis of the prior denial does not suffice, but rather, a 
specific explanation as to evidence required should be set 
forth).  So another more comprehensive notice letter should 
be issued to the veteran.  This will also provide the 
opportunity to address the downstream disability rating and 
effective date elements of the veteran's claim in accordance 
with the holding in Dingess/Hartman.  

While this matter is on remand, the RO (AMC) should likewise 
undertake direct action to supplement the record.  The 
veteran identifies several factors attributable to service 
which it is alleged caused, or contributed to his current 
pulmonary condition, and amongst these is claimed exposure to 
chemical substances.  He states that as a warehouseman in the 
Marine Corps, his duties involved loading and unloading 
ammunition inventories and other materials, which required 
that            he remain in proximity to explosives and 
chemicals without use of protective equipment.  The evidence 
that might assist in substantiating these assertions, 
includes SMRs which reveal some episodes of strep throat, if 
no documented hazardous materials exposure.  His Form DD-214 
(report of separation from service) states a specialty of 
"reclamation man" (listed as equivalent to         
"salvage man" for civilian purposes).  However, additional 
relevant information may still be obtained from acquiring his 
service personnel file, presumably available at the National 
Personnel Records Center (NPRC).  Such records           
would likely include more detailed explanation of his precise 
occupational duties.  A records request therefore should be 
made in this regard.  See 38 C.F.R.                    § 
3.159(c)(2) (2007) (VA will undertake reasonable efforts to 
obtain relevant records in the custody of a Federal 
department or agency).

Accordingly, this case is again REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the veteran's petition to reopen a 
claim for service connection         
lung disease, send him another VCAA 
letter               in accordance with 
38 U.S.C.A. §§ 5102, 5103,            
and 5103A (West 2002), and all other 
applicable         legal precedent.  
This additional letter, consistent with 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), must include an 
explanation of the information or 
evidence needed to establish a 
downstream disability rating and 
effective date for this claim, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).                    
The notice correspondence should also 
provide                 a detailed and 
case-specific definition of the 
requirement of "new and material 
evidence" as it pertains to this claim, 
as required by the Court's holding in 
Kent v. Nicholson, 20 Vet. App. 1 
(2006).  



2.	Contact the National Personnel 
Records Center and request copies of 
all records from the veteran's service 
personnel file.  Then associate all 
records obtained with the claims file.

3.	Obtain all additional available 
outpatient treatment records from the 
Dorn VA Medical Center (VAMC)  in 
Columbia, South Carolina since April 
2006, and associate all records 
obtained with the claims file.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

5.	Then readjudicate the veteran's 
petition to reopen the previously 
denied claim for service connection for 
lung disease, in light of the 
additional evidence obtained.  If this 
claim is not granted to the veteran's 
satisfaction, prepare another SSOC and 
send it to him and his representative.  
Give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).










